Name: 95/118/EC: Commission Decision of 31 March 1995 on certain protective measures in respect of infectious anaemia in salmon in Norway and repealing Decision 93/144/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  Europe;  agricultural policy;  fisheries;  international trade
 Date Published: 1995-04-08

 Avis juridique important|31995D011895/118/EC: Commission Decision of 31 March 1995 on certain protective measures in respect of infectious anaemia in salmon in Norway and repealing Decision 93/144/EEC Official Journal L 080 , 08/04/1995 P. 0052 - 0055COMMISSION DECISION of 31 March 1995 on certain protective measures in respect of infectious anaemia in salmon in Norway and repealing Decision 93/144/EEC (Text with EEA relevance) (95/118/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18 (7) thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 (7) thereof, Whereas, following the appearance of infectious anaemia in salmon (ISA) in Norway, the Commission adopted Decision 93/144/EEC (3), as last amended by Decision 94/657/EC (4), banning imports from Norway of salmon of the species Salmo salar, whether live or slaughtered in the non-eviscerated state; Whereas no cases of ISA have ever been found in the region covering the Norwegian coast between the Swedish border and the border between the communes of Haa and Eigersund (Rogaland); whereas imports from that region of slaughtered salmon in the non-eviscerated state may be resumed; Whereas it is necessary to introduce certification arrangements in order to guarantee that salmon actually come from that region; Whereas no new cases of ISA have been found in the infected region situated north of Stavanger since January 1994; whereas, however, the absence of any virological method for identifying the virus means that it cannot be definitively concluded that the region is henceforth free from the disease; Whereas the import into the Community of Norwegian Atlantic salmon, whether live or slaughtered in the non-eviscerated state, from this region carries with it the risk of introducing the pathogenic agent causing ISA; whereas such imports must therefore be banned; Whereas the requirements of this Decision must be adapted in the light of the evolution of the zoosanitary situation in Norway; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit imports of salmon of the Salmo salar species originating in Norway, whether live or slaughtered in the non-eviscerated state. Article 2 1. Notwithstanding Article 1, imports of slaughtered and non-eviscerated salmon of the Salmo salar species originating in Norway shall be authorized provided the salmon come from the fish farms referred to in point 1 of Annex I and have been slaughtered and packaged in the establishments referred to in point 2 of Annex I, located along the Norwegian coast between the Swedish border and the border between the communes of Haa and Eigersund (region of Rogaland). 2. Packages containing the fish referred to in paragraph 1 must carry a label bearing the following: - 'whole salmon`, - the codes of the farms and establishments as provided for in Annex I. 3. Consignments of salmon as referred to in paragraph 1 must be accompanied by a health certificate in accordance with the model in Annex II. Article 3 Decision 93/144/EEC is hereby repealed. Article 4 The Member States shall alter the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof. Article 5 This Decision shall apply until 31 December 1995. Article 6 This Decision is addressed to the Member States. Done at Brussels, 31 March 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I HOLDINGS AND ESTABLISHMENTS LOCATED ALONG THE NORWEGIAN COAST BETWEEN THE SWEDISH BORDER AND THE BORDER BETWEEN THE COMMUNES OF HAA AND EIGERSUND FROM WHICH SLAUGHTERED, NON-EVISCERATED SALMON MAY BE DISPATCHED TO THE COMMUNITY 1. Holdings >TABLE> 2. Establishments >TABLE> ANNEX II MODEL HEALTH CERTIFICATE for the import into the Community of non-eviscerated Atlantic salmon originating in Norway Identification of the lot 1. Fish farm of origin (code number and name): 2. Establishment of origin where fish were slaughtered and packaged (code number and name): 3. Total weight: Number of crates: Means of transport Type of means of transport and identification: Destination Member State of destination: Consignee (name and address): Health declaration: I, the undersigned, hereby declare that the products contained in this consignment come from a farm and an establishment located in the region of Norway referred to in Article 2 (1) of Commission Decision 95/118/EC and have not been transferred from the part of Norway situated to the north of that region. Done at , (date) Name of official service: Name of official responsible: (in block capitals) Title of signatory: Signature: Stamp of official service: